Citation Nr: 1008564	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative changes of the right hip.

3.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative changes of the left hip.

4.  Entitlement to an increased evaluation in excess of 10 
percent for chondromalacia of the right knee with 
degenerative changes.

5.  Entitlement to an increased evaluation in excess of 10 
percent for chondromalacia of the left knee with degenerative 
changes.

6.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 
1988, from November 1990 to May 1991, from November 2001 to 
September 2002, and from December 2002 to January 2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from ratings decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  From October 25, 2006 to August 17, 2008, the Veteran's 
PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity.

2.  From August 18, 2008 to September 26, 2008, the Veteran 
was hospitalized for his PTSD.

3.  Since September 27, 2008, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity.

4.  Since January 28, 2007, the Veteran's degenerative 
changes of the right hip have not been manifested by a 
limitation of thigh flexion that more nearly approximates to 
30 degrees or by limitation of abduction with motion lost 
beyond 10 degrees.

5.  Since January 28, 2007, the Veteran's degenerative 
changes of the left hip have not been manifested by a 
limitation of thigh flexion that more nearly approximates to 
30 degrees or limitation of abduction with motion lost beyond 
10 degrees. 

6.  Since October 25, 2006, the Veteran's chondromalacia of 
the right knee with degenerative changes has not been 
manifested by a limitation of knee flexion that more nearly 
approximates to 30 degrees, or by limitation of extension to 
15 degrees, or a combination of limitation of flexion to 45 
degrees with limitation of extension to 10 degrees. 

7.  Since October 25, 2006, the Veteran's degenerative 
changes of the left knee with degenerative changes has not 
been manifested by a limitation of knee flexion that more 
nearly approximates to 30 degrees, or by limitation of 
extension to 15 degrees, or a combination of limitation of 
flexion to 45 degrees with limitation of extension to 10 
degrees.




CONCLUSIONS OF LAW

1.   From October 25, 2006 to August 17, 2008, the criteria 
for a 50 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic 
Code 9411 (2009).

2.  From August 18, 2008 to September 26, 2008, the criteria 
for a temporary 100 percent disability pursuant to 38 C.F.R. 
§ 4.29 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.29 
(2009).

3.  Since September 27, 2008, the criteria for a 50 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 
9411 (2009).

4.  Since January 28, 2007, the Veteran's degenerative 
changes of the right hip have not met the criteria for an 
evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5252 (2009).

5.  Since January 28, 2007, the Veteran's degenerative 
changes of the left hip have not met the criteria for an 
evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5252 (2009).

6.  Since October 25, 2006, the Veteran's chondromalacia of 
the right knee with degenerative changes has not met the 
criteria for an evaluation greater than 10 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5014, 5260, 5261 (2009).

7.  Since October 25, 2006, the Veteran's chondromalacia of 
the left knee with degenerative changes has not met the 
criteria for an evaluation greater than 10 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5014, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

The Board finds that in this case the requirements of 
38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the 
Veteran in correspondence in November 2007, and March, May, 
June, July, and November 2008, of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by him, and notice of what part VA will attempt to 
obtain.  He was provided notice of the specific rating 
criteria used to evaluate the PTSD and the hip and knee 
disabilities in the May, July, and November 2008 
correspondence.  The claim was readjudicated in October 2008 
statements of the case.    

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case VA has fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  The RO obtained VA treatment 
records, and the Veteran underwent VA examinations in 
December 2007, March 2008, and December 2008.  

In an August 2009 statement, the Veteran's representative 
notes that the report of the December 2007 VA PTSD 
examination reflects that the claims file was not available 
for review.  The issue was increased rating for PTSD.  In 
increased rating cases, where the examination report includes 
the Veteran's accurate history, including history of 
symptoms, and current complaints, as well as current clinical 
examination, the presence of the claims file is of less 
importance, and the absence of a claims file does not by 
itself render the VA examination inadequate for rating 
purposes.  See VAOPGCPREC 20-95.  The representative also 
adds that the examiner wrote that "it was not possible to 
describe changes in psychosocial functioning and quality of 
life or to provide any quantitative value since the last C & 
P exam because the c-file was not available for review."  
October 2009 statement of the representative, page 2; see 
also report of the December 2007 VA PTSD examination, page 5.  
The report of the December 2007 VA PTSD examination is five 
pages long, includes thorough history and mental status 
examination, and describes in great detail the claimant's 
social and occupational impairment.  The Board finds that, 
even though the claims file was not available for review, the 
December 2007 VA examination is adequate for rating purposes 
on the issue of increased rating for PTSD.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, the duties to notify and assist 
the Veteran have been met with regard to the issues addressed 
on the merits in this decision, and there is no error or 
issue that precludes the Board from addressing the merits of 
this appeal.

Increased Rating for PTSD

Under the criteria for rating mental disorders, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  
 
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
 
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  
 
A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or an major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board is initially presented with a record on appeal that 
demonstrates that, in addition to PTSD, medical professionals 
have diagnosed alcohol abuse in remission and major 
depressive disorder.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so. 
 See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Given 
that the alcohol abuse is in remission and that the December 
2007 VA examiner noted that a depressed mood is one of the 
Veteran's symptoms, the Board will treat all reported 
psychiatric symptomatology as being attributable to the 
appellant's service-connected PTSD.

Temporary Total Rating for Hospitalization for PTSD

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29.

The Veteran was hospitalized at a VA medical center from 
August 18, 2008, to September 26, 2008, for PTSD.  This 
period of hospitalization was over 21 days.  Therefore, from 
August 18, 2008, to September 26, 2008, the criteria for a 
temporary 100 percent disability pursuant to 38 C.F.R. § 4.29 
have been met.

Schedular Rating for PTSD

Turning to the periods from October 25, 2006 to August 17, 
2008, and since September 27, 2008, the evidence of record, 
including a report of the December 2007 VA examination and VA 
treatment records, shows that the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity, which more nearly approximates 
the criteria for a higher disability rating of 50 percent 
under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The report 
of the December 2007 VA PTSD examination shows that the 
appellant had a depressed mood.  VA mental status evaluations 
from July to September 2008 reflect that his insight and 
judgment were only fair.  The examiner noted that the 
claimant had difficulties in his work situation and that his 
family relationships were hampered by his diminished interest 
in activities and feelings of detachment.  The examiner's 
comments are evidence of difficulty in establishing and 
maintaining effective work and social relationships.  

The Board notes that the Veteran does not have several of the 
examples listed in the criteria for a 50 percent evaluation.  
While the Board notes which criteria have not been met, the 
Board has not required the presence of a specified quantity 
of symptoms in the Rating Schedule to warrant a higher rating 
of 70 percent for PTSD.  See Mauerhan, 16 Vet. App. 436 (the 
criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather 
are examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating).  Moreover, 
the GAF scores for the most part are 50, to include the one 
assigned by the VA examiner.  Such a score reflects an 
occupational and social impairment with reduced reliability 
and productivity.  

As to the criteria for a 70 percent disability rating, there 
is no evidence of obsessive rituals which interfere with 
routine activities; speech being intermittently illogical, 
obscure, or irrelevant; spatial disorientation; or neglect of 
personal appearance and hygiene.  

As for suicidal ideation, the Veteran was hospitalized 
briefly during June and July 2008 for suicidal ideation, and 
he testified that he was later hospitalized again for 
suicidal thoughts.  However, the report of the December 2007 
VA examination and the VA treatment records subsequent to the 
VA hospitalization from June to July 2008 reflect that the 
Veteran repeatedly denied any suicidal ideation.  Therefore, 
the evidence does not show a constant manifestation of 
suicidal ideation. 

While the Veteran has symptoms of panic and depression, there 
is no evidence that he has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  There is no evidence of 
impaired impulse control.  An August 2008 VA treatment record 
shows that the claimant, who works in a prison, became 
violent with an inmate and had been attending a domestic-
violence-related group.  That record, however, reveals that 
the Veteran merely had arguments with his spouse and that 
there was no indication that he had assaulted her.  A 
September 2008 mental status evaluation during the VA 
hospitalization reflects that his impulse control was 
appropriate.  A March 2009 VA treatment record reflects that 
the Veteran recently assaulted a prisoner, but that he was 
not disciplined for his actions.  Also, the appellant 
testified at the January 2010 that he had not been physically 
violent towards anybody in the past few years.

As for difficulty adapting to stressful circumstances 
(including work or a worklike setting), the Veteran asserts 
in his November 2008 VA Form 9 that he has this symptom.  
However, the claimant is able to work full time in a prison, 
albeit in a control room.  Moreover, the GAF scores for the 
most part have been 50, which is consistent with the 
difficulty adapting to work or work-like setting contemplated 
by a 50 percent rating, and does not reflect an employment 
impairment contemplated in a 70 percent disability rating for 
PTSD.  

With regard to an inability to establish and maintain 
effective relationships, while the December 2007 VA examiner 
noted that the appellant's family relationships seemed 
hampered by his diminished interest in activities and 
feelings of detachment, he is currently able to live with his 
spouse.  In other words, the evidence shows that the 
veteran's PTSD is not manifested by an inability to establish 
and maintain effective relationships.  Moreover, the GAF 
scores for the most part have been 50, so do not reflect a 
social impairment contemplated in a 70 percent disability 
rating for PTSD.  38 C.F.R. § 4.130.  

While the Board's inquiry is not limited to the criteria 
found in the VA rating schedule, the Board has not identified 
any other aspects of the Veteran's service-connected PTSD 
that would support a finding that the criteria for a 
70 percent rating have been more nearly approximated for any 
period of claim.  In addition, the Veteran and his 
representative have not pointed to any such pathology.  

As for the criteria for a 100 percent disability rating, 
there is no objective evidence for any period of increased 
rating claim of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, the Veteran being in 
persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), or 
disorientation to time or place.  As noted above, the 
Veteran's suicidal ideation is not constant and there is no 
evidence of an actual suicide attempt.  The Board has not 
identified any other aspects of the Veteran's service-
connected PTSD that would enable it to conclude that the 
criteria for a 100 percent rating have been approximated, and 
neither the Veteran nor his representative has pointed to any 
such pathology.

Extraschedular consideration

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  Under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  In this case, the RO 
considered the Veteran's claim for referral under 38 C.F.R. 
§ 3.321(b)(1) in an October 2008 statement of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for PTSD.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the 
levels of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for mental disorders shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  As discussed above, the rating criteria 
consider the levels of impairment based on occupational and 
social impairment.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the appellant has required frequent hospitalizations for 
his PTSD.  While the claimant has been hospitalized up to 
three times for PTSD, he is entitled to a temporary 100 
percent disability pursuant to 38 C.F.R. § 4.29 from August 
18, 2008 to September 26, 2008 for one long period of 
hospitalization.  

Additionally, there is not shown for any period to be 
evidence of marked interference with employment due to his 
service-connected PTSD such as to trigger consideration of 
the extraschedular provisions.  The impact of the service-
connected disability on the Veteran's employment has been 
discussed above.  There is no indication that his service-
connected PTSD markedly interferes with employment, beyond 
that contemplated in the now-assigned 50 percent disability 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

Moreover, there is no evidence in the medical records, 
described in some detail above, of an exceptional or unusual 
clinical picture.  The Board therefore has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 50 percent disability rating is 
warranted for the Veteran's service-connected PTSD from 
October 25, 2006 to August 17, 2008, and from September 27, 
2008 to the present, and that a temporary (100 percent) 
disability rating pursuant to 38 C.F.R. § 4.29 is warranted 
for the period from August 18, 2008 to September 26, 2008.  
The appeal is allowed to that extent.

Increased Rating for Right and Left Hip Disabilities

For the sake of judicial economy, the Board will discuss 
these two issues together. 
Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, 
traumatic arthritis is rated as degenerative arthritis, which 
in turn is rated based upon the nature and extent of any 
limitation of motion.

In general, 38 C.F.R. § 4.71, Plate II (2009) provides a 
standardized description of hip movement, to include showing 
that normal hip flexion is from 0 to 125 degrees, and normal 
hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5252, a 10 percent disability rating is 
assigned for flexion of the thigh limited to 45 degrees.  For 
the next higher 20 percent disability rating there must be 
limitation of flexion to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, where there is a limitation of 
thigh abduction with motion lost beyond 10 degrees, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  38 C.F.R. § 4.71a. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

In order to receive a rating higher than 10 percent for 
either hip disorder at any time since January 28, 2007, the 
evidence must show that the disorder is manifested by a 
limitation of thigh flexion to 30 degrees (Diagnostic Code 
5252), or a limitation of abduction with motion lost beyond 
10 degrees (Diagnostic Code 5253).  38 C.F.R. § 4.71a.  The 
March and December 2008 VA examination reports show that 
thigh flexion in both thighs is to at least 60 degrees and 
that thigh abduction in both thighs is to at least 20 
degrees.  At the March 2008 VA examination, active and 
passive hip flexion was to 60 degrees bilaterally and active 
and passive hip abduction was to 30 degrees bilaterally.  At 
the December 2008 VA examination, active hip flexion was to 
125 degrees bilaterally and active hip abduction was to 45 
degrees bilaterally.  

The Board has considered the holding in DeLuca 8 Vet. App. 
202, but finds that schedular evaluations in excess of 10 
percent are not warranted.  The evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires consideration of functional loss due to pain 
under 38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca at 204-07.  The March 2008 VA 
examiner noted that while there was pain throughout the 
entire arc of flexion and abduction motion bilaterally, there 
was no increase in pain or decrease in range of motion with 
repetitive range of motion testing bilaterally.  The December 
2008 VA examiner indicated that there was no significant pain 
on range of motion testing.  That examiner added that it was 
conceivable that pain could further limit function, 
particularly after being on his feet all day, but that it was 
not feasible to attempt to express this possibility in terms 
of any additional limitation of motion because this 
possibility could not be determined with any degree of 
medical certainty.

Extraschedular consideration

The RO considered the Veteran's claims under 38 C.F.R. § 
3.321(b)(1) in the October 2008 statement of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the hip disorders.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hip disorders is inadequate.  A comparison between 
the level of severity and symptomatology of the appellant's 
hip disorders with the established criteria found in the 
rating schedule for hip disorders shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  As discussed above, the rating criteria 
consider the levels of impairment based on limitation of 
motion.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the claimant has required frequent hospitalizations for 
his hip disorders.  Indeed, it does not appear from the 
record that he has been hospitalized at all for those 
disabilities.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the hip disorders.  The 
Veteran currently works as full-time as a corrections 
officer, and there is nothing in the record that suggests 
that the hip disorders markedly impact his ability to perform 
a job.  There is no indication that he missed any work 
because of his hip disorders.  

Moreover, there is no evidence in the medical records, 
described in some detail above, of an exceptional or unusual 
clinical picture.  In short, there is nothing in the record 
to indicate that the service-connected hip disabilities cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose, 4 Vet. App. at 363.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims for increased 
rating for hip disabilities, the doctrine is not for 
application, and the claims for increased rating for 
disabilities of the hip must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.  

Increased Ratings for Chondromalacia of the Left and Right 
Knees

For the sake of judicial economy, the Board will discuss 
these two issues together.  The relevant rating criteria 
provide that osteomalacia shall be rated based on limitation 
of motion as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5014.  

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension, if none of the symptomatology on which each rating 
is based is duplicative or overlapping.  See VAOPGCPREC 9-
2004.  Normal extension and flexion of the knee is from 0 
degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

The Veteran is currently assigned 10 percent disability 
ratings for the knee disabilities of chondromalacia based on 
limitation of motion, specifically limitation of extension.  
The Veteran alleges that his knees give out on him.  

After a review of the evidence, the Board finds that, since 
October 25, 2006, the Veteran's chondromalacia of the right 
knee and left knee, both with degenerative changes, have not 
been manifested by a limitation of knee flexion that more 
nearly approximates to 30 degrees, as required for a 20 
percent rating under Diagnostic Code 5260; or by limitation 
of extension to 15 degrees, as required for a 20 percent 
rating under Diagnostic Code 5261; or a combination of 
limitation of flexion to 45 degrees (as required for a 10 
percent rating under Diagnostic Code 5260) with limitation of 
extension to 10 degrees (as required for a 10 percent rating 
under Diagnostic Code 5260), so as to warrant separate 
compensable ratings for flexion and extension.  38 C.F.R. 
§ 4.71a.  

As to flexion, to warrant a compensable rating, flexion must 
be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  The December 2007 and December 2008 VA examination 
reports as well as VA treatment records show that knee 
flexion in both knees is to at least 90 degrees.  A November 
2007 VA treatment record shows full range of motion in the 
left knee.  At the December 2007 VA examination, knee flexion 
was to 140 degrees bilaterally.  A February 2008 VA treatment 
record reflects full range of motion in the right knee.  At 
the December 2008 VA examination, active right knee flexion 
was to 90 degrees and active left knee flexion was to 110 
degrees.  Thus, the Veteran does not even have flexion 
limited to 60 degrees, the level at which only a 
noncompensable (0 percent) evaluation is warranted under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a. 

Additionally, the weight of the evidence does not show 
extension that more nearly approximates limitation to 15 
degrees, which would allow for the assignment of a 20 percent 
disability rating under Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a.  The December 2007 and December 2008 VA examination 
reports as well as VA treatment records show that knee 
extension in both knees is to at least 10 degrees.  A 
November 2007 VA treatment record shows full range of motion 
in the left knee.  At the December 2007 VA examination, knee 
extension was to zero degrees bilaterally.  A February 2008 
VA treatment record reflects full range of motion in the 
right knee.  At the December 2008 VA examination, active knee 
extension was to 10 degrees bilaterally.  While at the Board 
personal hearing, the Veteran and his representative asserted 
that extension was limited to 20 degrees, this was a 
generalized lay estimation of limitation of motion.  The 
Board places greater weight on the more specifically and 
objectively measured limitations of motion of the knees, 
which does not indicate limitation of extension to warrant a 
higher rating, than on the Veteran's more general assertions 
and testimony as to degrees of limitation of motion.

The Board has considered the holding in DeLuca but finds that 
schedular evaluations in excess of 10 percent are not 
warranted.  Both the March and December 2008 VA examiners 
noted that while there was pain in the end points of flexion 
bilaterally, range of motion did not change with repetition.  
Both examiners stated that it was conceivable that pain could 
further limit function, particularly after being on his feet 
all day, but that it was not feasible to attempt to express 
this possibility in terms of any additional limitation of 
motion because this possibility could not be determined with 
any degree of medical certainty.

The Board has also considered whether a separate rating under 
Diagnostic Code 5257 is warranted, but concludes that it is 
not.  Under Diagnostic Code 5257, a 10 percent disability 
rating contemplates slight recurrent subluxation or lateral 
instability, and a 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  While a February 2008 VA 
treatment record notes that a January 2005 magnetic 
resonating imaging (MRI) scan of the right knee revealed a 
partial-thickness tear of the medial aspect of the patellar 
tendon at the patella attachment, a review of the reports of 
the December 2007 and December 2008 VA examinations as well 
as the VA treatment records show no recurrent subluxation or 
lateral laxity in either knee as to warrant a separate rating 
under Diagnostic Code 5257.  The Veteran was stable to 
varus/valgus stress, and Lachman's, McMurray's and anterior 
and posterior drawer tests were negative.  Based on this 
evidence, the Board finds that the specific histories 
presented during treatment, as well as the specific and 
objective medical evidence, outweighs the Veteran's general 
statements regarding the knees giving out on him.   

Extraschedular consideration

The RO considered referral of the Veteran's claims under 38 
C.F.R. § 3.321(b)(1) in the October 2008 statement of the 
case.  Accordingly, the Board will address the possibility of 
the assignment of an extraschedular rating for the knee 
disabilities.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected knee disorders is inadequate.  A comparison between 
the level of severity and symptomatology of the appellant's 
knee disorders with the established criteria found in the 
rating schedule for knee disorders shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  As discussed above, the rating criteria 
consider the levels of impairment based on limitation of 
motion.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the claimant has required frequent hospitalizations for 
his knee disorders.  Indeed, it does not appear from the 
record that he has been hospitalized at all for those 
disabilities.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the knee disorders.  The 
Veteran currently works as full-time as a corrections 
officer, and there is nothing in the record that suggests 
that the knee disorders markedly impact his ability to 
perform a job.  There is no indication that he missed any 
work because of his knee disorders.  

Moreover, there is no evidence in the medical records, 
described in some detail above, of an exceptional or unusual 
clinical picture.  In short, there is nothing in the record 
to indicate that the service-connected knee disabilities 
cause impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose, 4 Vet. App. at 363.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims for increased 
rating for knee disabilities, the doctrine is not for 
application, and the claims for increased rating for 
disabilities of the left and right knees must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A 50 percent evaluation, but not higher, from October 25, 
2006 to August 17, 2008, and from September 27, 2008 to the 
present, for PTSD, is granted.

A temporary total rating pursuant to 38 C.F.R. § 4.29, based 
on hospitalization from August 18, 2008 to September 26, 
2008, is granted. 

An evaluation in excess of 10 percent for degenerative 
changes of the right hip is denied.

An evaluation in excess of 10 percent for degenerative 
changes of the left hip is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the right knee with degenerative changes is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the left knee with degenerative changes is denied.


REMAND

The Veteran contends that he currently has a back disability 
that is related to his last period of active service 
(December 2002 to January 2004) which included about 13 
months in Iraq.  He contends that carrying a backpack and a 
60 caliber machine gun caused back problems during this 
period of service in 2003, and that he complained of back 
problems during service and when he was asked to give a 
history during service, and about six months after service 
when he was treated by his primary care physician.  At the 
Board personal hearing in January 2010, the representative 
clarified that, although the Veteran had claimed the back 
disorder as a presumptive disorder due to undiagnosed 
illness, because there was a diagnosis of back disability, 
the Veteran was really only contending direct service 
incurrence.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In this case, a January 2009 VA computed tomography (CT) scan 
of the lumbar spine shows an impression of degenerative 
changes involving the right sacroiliac joint.  This is some 
competent evidence of recurrent symptoms of a disability.  A 
December 2003 report of medical assessment during active 
service shows a finding of low back pain.  This reflects some 
evidence of an event, injury, or disease in service.  The 
Veteran has asserted that his current back disability began 
in service.  an indication that the disability or persistent 
or recurrent symptoms of a disability This constitutes some 
competent evidence that the back disability may be associated 
with service.  The Board further finds that there is 
insufficient competent medical evidence, namely a medical 
nexus opinion, to make a decision on this issue.  For these 
reasons, the Board finds that a VA medical examination is 
necessary for the adjudication of the claim for service 
connection for a back disability. 

Accordingly, the issue of service connection for a back 
disability is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination.  The relevant 
evidence in the claims folder should be 
made available to the examiner to review.  
The examiner should offer an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the Veteran has a current back disability 
which had its onset in service.  The VA 
examiner should comment on the finding of 
low back pain noted on the December 2003 
report of medical assessment.  A complete 
rationale for any opinion expressed should 
be provided.

2.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a back disability.  If the 
benefit is not granted, the Veteran and 
his representative must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


